Citation Nr: 0825111	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a compensable initial evaluation for the 
service-connected bilateral hearing loss from October 2, 
2003.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected bilateral hearing loss from April 13, 
2006.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
October 1970.  He also had service with the National Guard 
from June 1981 to December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating action that 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating effective on October 2, 
2003.  

During the course of the appeal the RO issued a rating 
decision in May 2006 that increased the evaluation for the 
service-connected bilateral hearing loss to 20 percent 
effective from April 13, 2006.  

Inasmuch as higher ratings are available for the service-
connected bilateral hearing loss before and after April 2006, 
and as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claims for 
higher rating as reflected on the title page remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Further, as the claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in March 2007.  

In August 2007 the Board remanded these issues to the RO, via 
the Appeals Management Center (AMC) in Washington, DC for 
further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From October 2, 2003 to April 13, 2006, the service-
connected bilateral hearing loss is shown to have been 
manifested by a Level VIII hearing acuity in the right ear 
and a Level I hearing acuity in the left ear.  

3.  From April 13, 2006 the service-connected bilateral 
hearing loss is shown to have been manifested at worst by a 
Level VII hearing acuity in the right ear and a Level III 
hearing acuity in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-
connected bilateral hearing loss prior to April 13, 2006 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including 
Tables VI, VIa, VII and Diagnostic Code 6100 (2007).  

2.  The criteria for a rating in excess of 20 percent for the 
service-connected bilateral hearing loss prior from April 13, 
2006 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 
including Tables VI, VIa, VII and Diagnostic Code 6100 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the 
RO's correspondence to the veteran prior to the rating 
decision on appeal addressed the elements for establishing 
entitlement to service connection, not the elements for 
increased rating for a service-connected disability.  

However, in September 2007 during the pendency of the appeal 
the AMC sent the veteran a letter advising him that to 
establish entitlement to an increased rating for a service-
connected disability the evidence must show that the 
disability had become worse.   

The veteran had an opportunity to respond before the RO 
readjudicated the claim as reflected in the Supplemental 
Statement of the Case (SSOC) in March 2008.  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for increased rating and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

A May 2004 RO letter and the September 2007 AMC letter both 
advised the veteran that VA is responsible for getting 
relevant records from any Federal agency, and would make 
reasonable efforts to get evidence and records not held by a 
Federal department or agency.  

The letters also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  

Both letters specifically advised the veteran, "If there is 
any other evidence of information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since this is a "downstream" issue.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the March 
2008 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC and SSOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the September 2007 AMC letter cited above.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, neither of the letters cited above specifically 
satisfied the requirements of Vazquez-Flores.  However, in 
the course of his audiological evaluations and during his 
testimony before the Board the veteran described the effect 
of his hearing loss in his daily life, not just his 
employment.  The Board accordingly finds that the veteran has 
actual notice of the requirements for higher rating as 
articulated in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) is in 
the claims file, as well as non-VA audiological evaluations 
provided by the veteran.  The veteran has identified no VA or 
non-VA medical providers as having relevant documents.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

The veteran had three VA audiological evaluations, the most 
recent in February 2008.  The veteran has not asserted, and 
the evidence does not show, that his symptoms have increased 
in severity since that examination, and the Board accordingly 
finds that remand for a new VA examination is not required at 
this point.   See 38 C.F.R. § 3.159(c)(4).  

Finally, the veteran had been afforded a hearing before the 
Board in which he presented oral testimony in support of his 
claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation of the service-connected bilateral hearing loss.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson the Court noted an important 
distinction between initial rating claims and claims for 
increased ratings for disabilities already service-connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, October 2, 2003.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI




Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

As noted, the exceptional pattern applies for the right ear 
(puretone threshold at each of the four specified frequencies 
is 55 decibels or more).  Accordingly, the Roman numeral 
evaluation for the right ear is derived from Table VI or VI, 
whichever results in the higher numeral.  


Initial evaluation prior to April 13, 2006
 
In July 2004 the veteran had a VA audiological evaluation in 
which he reported deteriorating hearing since service.  He 
complained of difficulty hearing conversations against 
background noise and stated that he had to turn his head to 
the left to understand people.

The veteran's audiometer scores in July 2004 were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
70  
75  
85  
95
81
LEFT
N/A
35  
35  
35  
40  
36 

Speech recognition scores were 52 percent for the right ear 
and 92 percent for the left ear.  The audiologist diagnosed 
predominantly severe-to-profound mixed hearing loss in the 
right ear and mild mixed hearing loss in the left ear to 3000 
Hertz, sloping to a moderate mixed hearing loss at high 
frequencies.  

Charting the veteran's right ear audiological score against 
Table VIa shows a Level VII hearing acuity, while charting 
the same right ear audiological score against Table VI shows 
a Level VIII hearing acuity.  According, the Level VIII score 
applies for the right ear.  

Charting the veteran's left ear audiological score against 
Table VI shows a Level I hearing acuity in the left ear.  

Charting a Level I hearing loss and a Level VIII hearing loss 
against Table VII results in a noncompensable rating.  
Accordingly, the criteria for a compensable initial rating 
are not met.  


Evaluation from April 13, 2006

In April 2006 the veteran had a VA audiological evaluation in 
which he complained of decreased hearing, especially on the 
right side; he stated that it was difficult to hear 
conversations when the speaker was to his right.  

The veteran's audiometer scores in April 2006 were as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
70  
70  
85  
95
80
LEFT
N/A
25  
35  
35  
65  
40 

Speech recognition scores were 80 percent bilaterally.  The 
audiologist diagnosed severe mixed hearing loss in the right 
ear through 2000 Hertz sloping to profound degree at 4000 
through 8000 Hertz, and mild hearing loss in the left ear 
through 3000 Hertz sloping to moderately severe-to-severe 
hearing loss through 8000 Hertz.  

Charting the veteran's right ear audiological score against 
Table VIa shows a Level VII hearing acuity, while charting 
the same right ear audiological score against Table VI shows 
a Level V hearing acuity.  According, the Level VII score 
applies for the right ear.  

Charting the veteran's left ear audiological score against 
Table VI shows a Level III hearing acuity in the left ear.   

Charting a Level III hearing loss and a Level VII hearing 
loss against Table VII results in a 20 percent rating.  

The veteran underwent an audiological evaluation in May 2007 
by Gaby Ent & Associates.  The audiologic analysis does not 
show that word recognition scores were derived using the 
Maryland CNC test, and does not show results for both ears at 
the four requisite frequencies; it is therefore not 
acceptable as a basis for rating the disability; see 
38 C.F.R. § 4.85(a).  

The veteran's most recent VA audiological evaluation was 
performed in February 2008, during which he complained of 
hearing loss in the right ear and difficulty hearing 
conversations when there was background noise.  

The veteran's audiometer scores in February 2008 were as 
follows.  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
65  
65  
85  
95
78
LEFT
N/A
30  
  35
35  
80  
45 

Speech recognition scores were 72 percent for the right ear 
and 84 percent for the left ear.  The audiologist diagnosed 
unchanged hearing since the evaluation in April 2006.  

Charting the veteran's right ear audiological score against 
Table VIa shows a Level VII hearing acuity, while charting 
the same right ear audiological score against Table VI shows 
a Level V hearing acuity.  According, the Level VII score 
applies for the right ear.  

Charting the veteran's left ear audiological score against 
Table VIa shows a Level II hearing acuity, while charting the 
same left ear audiological score against Table VI also shows 
a Level II hearing acuity.  Accordingly, the Level II score 
applies to the left ear.  

Charting a Level II hearing loss and a Level VII hearing loss 
against Table VII results in a 10 percent rating.  
Accordingly, the criteria for a rating in excess of 20 
percent are not shown.  

In addition to the medical evidence, the Board has carefully 
considered the veteran's lay evidence, including his 
correspondence to VA and his testimony before the Board.  

During his hearing before the Board the veteran testified 
that his hearing had become significantly worse since the 
April 2006 VA audiological evaluation (it was for this reason 
that the Board remanded for a new evaluation, which was 
performed in February 2008).  He also stated that he had 
difficulty with conversations in a family setting.  

Although the veteran was retired, he was called upon to give 
speeches in front of organizations, at which time he would 
find himself shouting because of his hearing impairment.  

However, even giving full credence to the veteran's 
assertions, the Board finds no unusual or exception 
circumstances in this case for considering the assignment of 
a compensable rating on an extraschedular basis.  

The record does not show, and the veteran has not asserted, 
that his bilateral hearing loss causes a marked interference 
with employment (beyond that compensated by the current 
schedular evaluation based on standard VA examination) or 
frequent periods of hospitalization.  

The Board accordingly finds that the criteria for a 
compensable initial evaluation prior to April 13, 2006, and 
for an evaluation in excess of 20 percent thereafter, are not 
met.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  





ORDER

A compensable rating for bilateral hearing loss prior to 
April 13, 2006 is denied.  

A rating in excess of 20 percent for bilateral hearing loss 
from April 13, 2006 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


